Case 9:18-cv-80176-BB Document 557 Entered on FLSD Docket 06/02/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative           CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

           Plaintiffs,

   v.

   CRAIG WRIGHT

           Defendant.

                                   OPPOSED MOTION TO SEAL

         Plaintiffs are filing their Reply in Support of their Omnibus Motion in Limine. The Reply

  cites information Defendant has designated confidential under this Court’s Stipulated

  Confidentiality Order. Plaintiffs do not believe the information should remain confidential.

         In accord with this Court’s Orders, it is anticipated that Defendant will propose more

  limited redactions once the motion is filed. Plaintiffs will then file those redactions, Defendant will

  file a motion in support of its more limited redactions, which Plaintiff can then consent or oppose.

  However, until those discussions occur, Plaintiffs are filing this motion to seal to comply with the

  Stipulated Confidentiality Order and the Local Rules of this Court.

                               S.D. FLA. L.R. 7.1 CERTIFICATION

         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs conferred with

  Defendant’s counsel who we understand wants the information sealed.

   Dated: June 2, 2020                       Respectfully submitted,

                                             s/ Velvel (Devin) Freedman
                                             Velvel (Devin) Freedman, Esq.
                                             ROCHE CYRULNIK FREEDMAN LLP
                                             200 S. Biscayne Blvd.
                                             Suite 5500 Miami, Florida 33131
Case 9:18-cv-80176-BB Document 557 Entered on FLSD Docket 06/02/2020 Page 2 of 2



                                          vel@rcfllp.com
                                          nbermond@rcfllp.com

                                          Kyle W. Roche, Esq.
                                          Joseph M. Delich
                                          ROCHE CYRULNIK FREEDMAN LLP
                                          99 Park Avenue, 19th Floor
                                          New York, New York 10016
                                          kyle@rcfllp.com
                                          jdelich@rcfllp.com

                                          Andrew S. Brenner, Esq.
                                          BOIES SCHILLER FLEXNER LLP
                                          100 SE 2nd Street, Suite 2800
                                          Miami, Florida 33131
                                          abrenner@bsfllp.com

                                          Counsel to Plaintiffs Ira Kleiman as
                                          Personal Representative of the Estate of
                                          David Kleiman and W&K Info Defense Research, LLC

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 2, 2020, a true and correct copy of the foregoing was
  filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                    /s/ Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman




                                                2
